Title: To Thomas Jefferson from David Austin, 20 August 1803
From: Austin, David
To: Jefferson, Thomas


          
            Respected Sir— 
            New Haven Augt. 20th. 1803.
          
          Your very civil method of receiving former communications induces me to address the President once more: not so much in view of a commission to go abrod, as in view of liberty to serve the public at home.—
          But before I open exactly my object, I beg leave to interpret to the President my former views by present events.—I foresaw that another convulsion was to arise in Europe unless the tempest was allayed. In view of assuaging the opening tempest, I asked to succeed Mr. King.—The conflagration is begun, & I feel no impelling principle inviting me to advance.—I shall be happy to withdraw from the storm that arrises, & leave the directing of the storm to him, by whose providence it is excited.
          A vacancy in the Collector’s Office in this place, falling out, by the death of Esqr Bishop; & finding that various applications are likely to be made for the favor of the appointment; the President will have the goodness to excuse the mention of the undersigned, as a name willing to be remembered, when a decision shall be had.
          This Office was held by my hond father, with exactness & precision, until his death. Goodrich wrested it from the expectation of my brother, & eventually it became matter of some question.
          The grounds on which I would bottom my claim to attention are, that I have been a steady adherent to the principles of the revolution—have served the public as a Volontier on the North-river—took from the Van of the British army the first man that was taken, at their onset upon N. Haven—afterwards resisted the whole body in a single stand, after every other Man had left the Station—and by sea fought, as a Volontier in my passage to Europe, & aided to carry British prisoners into Hollond—Communicating intelligence to Mr Adams, was in London at the Capture of Cornwallis—was soon with Docr. Franklin at Passy, & made my way home, with intelligence & confidence, in the Count di Grass.—
          I perceive a great design to be in the wheel of providence; but do not discern that any thing more will be needful for me, than to eye the motion of revolving events, & to give such light to the political or Moral World as may be needful to illucidate any dark providence which may arise
          In view of such a course I propose to hold my station in this my native place: & as I do not find it needful to employ my week days in the concerns of political, or of moral investigation, I should deem it a singular favor to be invested with the employment wh this Commission would give.—
          I have mentioned in public, & that at the late session of the General Assembly at Hartford; of the readiness with which you had subscribed to aid the accommodations of religious worship at Washington; & especially of your bounty to me.—They were silent, & ceased to fear lest Religion should receive a deadly blow from Washington.
          I take no pains to ask the names of subscribers, in aid of my application; but believe, that there is not a person of consideration in this place, or in the State, uninterested, who would not readily give the little aid his name might afford.—
          The matter is submitted to the President’s own good judgment: & shall only add, that on the score of peace among political parties, perhaps no appointment would be less exceptionable, & more efficacious, than the one now solicited; & this with all defference, the whole matter, with all respect is most humbly submitted; by your very Obliged friend, & Huml: Servt
          
            
              David Austin
            
          
        